                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


LAMARTINE PIERRE JR.,               :
DANIELLE GRAHAM, AMIE               :
DELEON, JESSE GONZALEZ,             :                Case No. 2:20-cv-04934-GJP
JEANNETTE RODRIGUEZ, VALERIE        :
WELLS, STEPHANIE SMITH,             :
SHANNON HOOD, SHANNA HER,           :
MELANIE BARBER, CHRISTOPHER         :
MORGAN, and MOLLY BROWN on          :
behalf of themselves and all others :
similarly situated,                 :
                                    :
                  Plaintiffs,       :
v.                                  :
                                    :
HEALTHY BEVERAGE LLC d/b/a THE :
HEALTHY BEVERAGE COMPANY            :
                                    :
                  Defendant.        :
___________________________________ :


    PLAINTIFFS’ RESPONSE TO DEFENDANT’S NOTICE OF SUPPLEMENTAL
                             AUTHORITY

       Plaintiffs by and through their undersigned attorneys, respectfully submit this response to

Defendant's Notice of Supplemental Authority dated July 13, 2021 (ECF No. 23).

       Defendant’s notice of supplemental authority unsuccessfully attempts to analogize this

case to a recent out-of-circuit district court decision granting a beverage manufacturer’s motion to

dismiss. See Mazella v. The Coca-Cola Company, 7-20-cv-0523-NSR (S.D.N.Y. July 12, 2021)

[ECF Doc. 24]. In Mazella, the court held that “Plaintiff ha[d] not plausibly alleged that ‘Slightly

Sweet’ on the Product label would cause a reasonable consumer to assume that it is ‘low sugar’

and thus ‘low calories.’” Id. at 6. The court reasoned that “[b]ecause the Product discloses the

number of calories and amount of sugar on the label, a reasonable consumer would not assume the

definition of ‘Slightly Sweet’ is ‘low sugar’ or ‘low calories.’” Id. at 7. The overarching theme of

                                                 1
the opinion in Mazella is that the plaintiff failed to “plausibly allege that ‘Slightly Sweet’ in the

context of the Product’s label is a factual statement that is false or misleading.” Id. at p.15.

       As a threshold matter, Defendant’s notice of supplemental authority incorrectly asserts that

“[t]he [Mazella] Court concluded that plaintiff could not state a claim on any of her causes of

action because she could not plausibly allege the statement ‘Slightly Sweetened’ is materially

misleading.” The statement at issue in Mazella, was “Slightly Sweet,” not “Slightly Sweetened.”

Id. at 1-2. The “sweet” versus “sweetened” distinction is important because reasonable consumers

understand the former to describe the product’s flavor profile or taste, whereas the latter describes

how the product was made. Compare https://www.dictionary.com/browse/sweet (defining “sweet”

as “having the taste or flavor characteristic of sugar, honey, etc.”) (last visited July 19, 2021) with

https://www.dictionary.com/browse/sweeten (defining “sweeten” as “to make sweet, as by adding

sugar[]”) (last visited July 19, 2021).

       As Plaintiffs have detailed in their amended complaint, consumers reasonably understand

the phrase “lightly sweetened” to a suggest that a product has only had a small amount of sugar

added to it. See ECF Doc 15 ¶¶ 55-57 (describing how sweetened refers to adding sugar to the

product, the definition of lightly in the context of adding it to food, and what consumers reasonably

understand the phrase “lightly sweetened” to mean). Furthermore, Plaintiffs have plausibly pled

that Defendant’s “lightly sweetened” statement of fact is misleading because each of Defendant’s

“lightly sweetened” products contains 20 grams of added sugar, which equates to roughly 5

teaspoons of sugar. See ECF Doc. 15 ¶ 22 (emphasis added). In short, Defendant’s use of the verb

“sweetened” distinguishes this case from the “sweet” representation in Mazella.

       Moreover, the fact that Defendant’s Nutrition Fact Panel accurately discloses the amount

of sugar in the product does not defeat Plaintiffs’ claims or immunize Defendant from suit. Courts



                                                   2
widely recognize that the Nutrition Fact Panel should confirm the product’s front label

representation, not contradict it. See, e.g., Williams v. Gerber Prods. Co., 552 F.3d 934, 939 (9th

Cir. 2008) (“[R]easonable consumers should [not] be expected to look beyond misleading

representations on the front of the box to discover the truth from the ingredient list in small print

on the side of the box …. Instead, reasonable consumers expect that the ingredient list contains

more detailed information about the product that confirms other representations on the

packaging.”); Lynch v. Tropicana Prod., Inc., No. 2:11-CV-07382 DMC, 2013 WL 2645050, at

*7 (D.N.J. June 12, 2013) (“[C]ourts have ruled that reasonable consumers should not be expected

to look beyond misleading representations on the front of the box to discover the truth.”) (citation

and quotations omitted); Mantikas v. Kellogg Co., 910 F.3d 633, 637 (2d Cir. 2018) (“We conclude

that a reasonable consumer should not be expected to consult the Nutrition Facts panel on the side

of the box to correct misleading information set forth in large bold type on the front of the box.”).

       For the reasons set forth above and as set forth in Plaintiffs’ Opposition to Defendant’s

motion to dismiss, this Court should reject Defendant’s motion.



Dated: July 20, 2021                          Respectfully submitted,
                                              /s/ David C. Magagna Jr.
                                              David C. Magagna Jr.
                                              Charles E. Schaffer
                                              LEVIN, SEDRAN & BERMAN, LLP
                                              510 Walnut Street, Suite 500
                                              Philadelphia, PA 19106
                                              cschaffer@lfsblaw.com
                                              dmagagna@lfsblaw.com

                                              Gary E. Mason *
                                              MASON LIETZ & KLINGER LLP
                                              5101 Wisconsin Avenue NW, Suite 305
                                              Washington, DC 20016
                                              gmason@masonllp.com

                                              Gary M. Klinger*

                                                 3
MASON LIETZ & KLINGER LLP
227 W. Monroe Street, Suite 2100
Chicago, IL 60630
gklinger@masonllp.com

Jeffrey S. Goldenberg*
GOLDENBERG SCHNEIDER L.P.A.
4445 Lake Forest Drive, Suite 490
Cincinnati, OH 45242
jgoldenberg@gs-legal.com


Attorneys for Plaintiffs and the Proposed Class
* Pro hac vice




   4
                                 CERTIFICATE OF SERVICE

       I, David C. Magagna, Jr., certify that on July 20, 2021, I served a true and correct copy of

the foregoing Plaintiffs’ Response To Defendant’s Notice Of Supplemental Authority on the

following counsel of record via the Court’s Case Management/Electronic Case Filing (CM/ECF)

notification of electronic filing system:

                                   Clair E. Wischusen
                                   FOX ROTHSCHILD LLP
                                   2700 Kelly Road, Suite 300
                                   Warrington, PA 18976
                                   Email: cwischusen@foxrothschild.com

                                   Michael Eidel
                                   FOX ROTHSCHILD LLP
                                   2000 Market Street, 20th Floor
                                   Philadelphia, PA 19103
                                   Email: meidel@foxrothschild.com

                                   Attorneys for Defendant



                                                    /s/ David C. Magagna, Jr.
                                                    David C. Magagna, Jr.




                                                5
